Citation Nr: 0116244	
Decision Date: 06/14/01    Archive Date: 06/19/01	

DOCKET NO.  00-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



REMAND

The veteran had periods of active service from March 1969 to 
October 1970 and from August 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
VARO in St. Louis, Missouri, which increased from 10 percent 
to 30 percent disabling, the schedular rating for the 
veteran's PTSD.

Received in May 2000 was an application for increased 
compensation based on unemployability.  By rating decision 
dated in February 2001, the 30 percent disability rating for 
the PTSD was confirmed and continued.  A total rating based 
on unemployability due to service-connected disability was 
denied.  The veteran was informed of the denial of both 
issues by communication dated in March 2001.  In his May 2001 
statement of representative in appealed case, the veteran's 
accredited representative commented that the veteran was 
receiving Social Security disability benefits because of the 
severity of his PTSD.  The report of the Social Security 
decision and copies of records upon which the decision was 
based are part of the claims folder.  Whether this 
communication can be construed as a notice of disagreement is 
not clear.  However, in a recent decision by the Federal 
Circuit, Roberson v. Principi, No. 00-7009 (Fed. Cir. May 29, 
2001), the Federal Circuit rejected the Government's argument 
that because an appellant never specifically requested TDIU 
in his original claim, he could not be considered to have 
filed a TDIU claim despite his submission of evidence 
regarding his unemployability.  It was indicated that once a 
veteran submitted evidence of a medical disability and made a 
claim for the highest rating possible, and additionally 
submitted evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) (2000) 
was met and VA had to consider the claim for TDIU.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work.  38 C.F.R. 
§ 5.107(a) (West 1991); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.10, 
4.16(a) (2000); see also Colayong v. West, 12 Vet. App. 524, 
540 (1999).  In this case, there is no examination report of 
record assessing the effect of the service-connected PTSD on 
the veteran's ability to maintain gainful employment.

The undersigned also notes a fairly significant difference in 
the veteran's global assessment of functioning score in just 
a two-month time frame.  At the time of September 2000 
psychiatric outpatient visit, the veteran was given a global 
assessment of functioning score of 35.  However, less than 
two months later, the global assessment of functioning score 
was listed as 54.  However, it was noted that his prognosis 
appeared "poor."

Based on the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should, in accordance with the 
Veterans Claims Assistance Act of 2000, 
(VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) request that the veteran 
supply the names, addresses, and 
approximate dates of treatment from 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for PTSD and any other disability in the 
recent past.  After securing any 
necessary authorization or medical 
releases, the RO should obtain copies of 
the veteran's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

2.  The veteran should be afforded a 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.  

3.  The veteran should be afforded a 
psychiatric examination in order to 
evaluate the current severity of his 
PTSD.  The examiner should note whether 
the disability has resulted in flattened 
affect, stereotyped speech, panic attacks 
more than once a week or nearly 
continuous panic, difficulty in 
understanding complex commands, 
impairment of short and long-term memory, 
impaired judgment, impaired abstract 
thinking, disturbances of motivation and 
mood, difficulty in establishing and 
maintaining effective work and social 
relationships, suicidal ideation, 
obsessional rituals, illogical, obscure, 
or irrelevant speech, impaired impulse 
control, spatial disorientation, neglect 
of personal appearance, difficulty 
adapting to stressful circumstances, or 
persistent delusions or hallucinations.

The examiner is also requested to assign 
a global assessment of functioning score, 
and express an opinion as to whether 
there have been any periods since July 
1999 when the PTSD was more or less 
severe than shown on the current 
examination.  The examiner should 
identify those periods and express an 
opinion as to the severity of the 
disability during those periods.  The 
examiner should review the claims folder 
prior to completing the examination 
report.  An opinion should be expressed 
as to the impact of the service-connected 
psychiatric disability on the veteran's 
ability to obtain and maintain gainful 
employment.  The examination report must 
include the medical rationale for all 
opinions expressed.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  After 
undertaking any development deemed 
appropriate, the RO should then 
readjudicate the issues of entitlement to 
an increased rating for PTSD and 
entitlement to TDIU.

Thereafter, if any benefits sought on appeal remains denied, 
the veteran and his representative should be provided with a 
supplemental statement of the case.  This must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The veteran is advised that the 
examination requested in this REMAND is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for any scheduled examination could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


